ST .

[RLtirrrrirririrrirrrs:

Form XVII
(Regulation 23)
MUFULIRA MINE

REPUBLIC OF ZAMBIA

The Mines and Minerals Development Act, 2008
(Act No. 7 of 2008)
The Mines and Minerals Development (General) Regulations, 2008

LICENCE NO. ..7073-#Q-LML

LARGE-SCALE MINING LICENCE

(Section 27 of the Mines and Minerals Development Act, No. 7 of 2008)

=
The licence is granted foF'a period
~~! en

day of MARCH, 2000

The conditions of grant of the Tic

=e
>

ENDORSEMENT OF REGISTRATION

This Large-Scale Mining Licence has this
2010
